Name: 77/3/EEC: Commission Decision of 13 December 1976 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (France) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy; NA;  regions of EU Member States
 Date Published: 1977-01-05

 Avis juridique important|31977D000377/3/EEC: Commission Decision of 13 December 1976 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (France) (Only the French text is authentic) Official Journal L 003 , 05/01/1977 P. 0012 - 0013COMMISSION DECISION of 13 December 1976 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (France) (Only the French text is authentic) (77/3/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (3) thereof, Whereas Council Directive 75/271/EEC of 28 April 1975 concerning the Community list of less-favoured areas within the meaning of Directive 75/268/EEC (France) (2), as amended by Council Directive 76/401/EEC of 6 April 1976 (3), indicates the areas of France which are included in the Community list of less-favoured areas within the meaning of Article 3 (3) of Directive 75/268/EEC; Whereas the Government of the French Republic has applied, under Article 2 (1) of Directive 75/268/EEC, to have the boundaries of the areas listed in the Annex to Directive 75/271/EEC, adjusted as shown in the Annex hereto; Whereas the areas resulting from the proposed adjustments meet the criteria which were applied in Directives 75/271/EEC and 76/401/EEC when fixing the less-favoured areas within the meaning of Article 3 (3) of Directive 75/268/EEC; Whereas the adjustments requested by the Government of the French Republic do not have the effect of increasing the effective amount of agricultural land of all the areas of that Member State by more than 0 75 % of the total effective agricultural area of that Member State; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measure provided for in this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in France contained in the Annex to Directive 75/271/EEC is hereby amended as shown in the Annex hereto. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 13 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 128, 19.5.1975, p. 33. (3) OJ No L 108, 26.4.1976, p. 22. ANNEX Supplement to Directives 75/271/EEC and 76/401/EEC in accordance with Article 2 (3) of Directive 75/268/EEC of 28 April 1975 >PIC FILE= "T0019393">